ELLISON, T.
This action is to recover damages for personal injury. The charge being that defendant’s agent and servant so negligently managed his horse that it ran away and collided with plaintiff, throwing her from a buggy in which she was riding. The judgment was for plaintiff. Defendant appealed the case to the Supreme Court on the ground that there was a constitutional question involved. That court trans*185ferred- the case here on the ground that no constitutional question was in the case. 161 Mo. 200.
About all the complaints against the judgment left to defendant were waived by his answer.' He moved to strike out amended petition. He then moved to make it more definite and certain. These were’ waived by answer and going to trial.
There are a number of objections to the court’s action on the evidence and in twice refusing a peremptory instruction offered by defendant. The bill of exceptions does not contain any of the evidence, and we are thus without legal information of the correctness of defendant’s complaint.
An examination of tire entire record satisfies us thát there is no ground upon which we can interfere with the judgment and it is accordingly affirmed.
All concur.